UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         3/25/2020
 Santiago Rocael Perez Ramirez,

                                  Plaintiff,
                                                            1:19-cv-07641 (JPO) (SDA)
                    -against-
                                                            ORDER
 A Spice Route, Inc. et al,

                                  Defendants.



STEWART D. AARON, United States Magistrate Judge:

       Due to recent public health concerns, the settlement conference scheduled for Thursday,

April 23, 2020, at 10:00 a.m., shall proceed as a telephone conference during which the Court

shall hear the parties’ positions regarding settlement. While the Court understands that at least

one party is opposed to conducting a settlement conference by telephone, the Court wishes to

explore during the call whether settlement can be reached or whether other remote options are

available and appropriate. Each party’s clients or client representatives may participate in the

call, but are not required to do so.

       The Court will provide the parties dial-in information separately by email.

SO ORDERED.

DATED:         New York, New York
               March 25, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
